 



Exhibit 10.3
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
NORTHWEST BIOTHERAPEUTICS, INC.
AMENDED AND RESTATED SERIES A PREFERRED STOCK WARRANT

      No. A&R PW-1   June 1, 2007

     This Certifies That, for value received, Toucan Capital Fund II, L.P., with
its principal office at 7600 Wisconsin Avenue, Suite 700, Bethesda, MD 20814,
and/or its designees or assigns (collectively, the “Holder”), is entitled to
subscribe for and purchase from Northwest Biotherapeutics, Inc., a Delaware
corporation, with its principal office at 18701 120th Avenue NE, Suite 101,
Bothell, Washington 98011 (the “Company”), such number of Exercise Shares as
provided herein at the Exercise Price (each subject to adjustment as provided
herein). This Warrant is being amended and restated in its entirety as of
June 1, 2007, and amends, restates and supersedes in full that certain Warrant
No. PW-1 dated as of January 26, 2005 issued by the Company in favor of the
Holder, which was issued pursuant to the terms of the Recapitalization
Agreement, dated April 26, 2004, as amended and restated on July 30, 2004, and
as further amended from time to time, by and among the Company and the Holder
(the “Recapitalization Agreement”)..
     1. Definitions. Capitalized terms used but not defined herein shall have
the meanings set forth in the Recapitalization Agreement or the Related
Recapitalization Documents, as applicable. As used herein, the following terms
shall have the following respective meanings:
          (a) “Preferred Stock” shall mean the Series A Cumulative Convertible
Preferred Stock, par value, $0.001 per share of the Company.
          (b) “Exercise Period” shall mean the period commencing on the date of
issuance of this Warrant and ending seven (7) years after January 26, 2005.
          (c) “Exercise Price” shall mean $.04 per share (subject to adjustment
pursuant to Section 5).
          (d) “Exercise Shares” shall mean 32,500,000 shares of Preferred Stock,
plus additional shares of Preferred Stock (calculated on the basis of $0.04 per
share) attributable to accrued and unpaid dividends on the 32,500,000 shares of
Preferred Stock represented by Certificate No. CPA-1, from the date of issuance
of the Preferred Stock until the date of conversion of such Preferred Stock into
Common Stock or, if earlier, the date of exercise of this Warrant, subject to
adjustment pursuant to the terms herein.
          (e) “Capital Stock” shall mean any equity securities of the Company,
of any class or series, and any securities directly or indirectly convertible
into or exchangeable or exercisable for any equity securities.

1.



--------------------------------------------------------------------------------



 



     2. Exercise of Warrant. The rights represented by this Warrant may be
exercised in whole or in part at any time or times during the Exercise Period,
by delivery of the following to the Company at its address set forth above (or
at such other address as it may designate by notice in writing to the Holder):
          (a) An executed Notice of Exercise in the form attached hereto;
          (b) Payment of the Exercise Price either (i) in cash or by check, or
(ii) by cancellation of indebtedness; and
          (c) This Warrant.
     Upon the exercise of the rights represented by this Warrant, a certificate
or certificates for the Exercise Shares so purchased, registered in the name of
the Holder or persons affiliated with the Holder, if the Holder so designates,
shall be issued and delivered to the Holder within a reasonable time after the
rights represented by this Warrant shall have been so exercised. In the event
that this Warrant is being exercised for less than all of the then-current
number of Exercise Shares purchasable hereunder, the Company shall, concurrently
with the issuance by the Company of the number of Exercise Shares for which this
Warrant is then being exercised, issue a new Warrant exercisable for the
remaining number of Exercise Shares purchasable hereunder.
     The person in whose name any certificate or certificates for Exercise
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
     2.1 Net Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one Exercise Share is greater than the Exercise Price
(at the date of calculation as set forth below), in lieu of exercising this
Warrant by payment of cash, the Holder may elect to receive shares equal to the
value (as determined below) of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Notice of Exercise in which event the
Company shall issue to the Holder a number of Exercise Shares computed using the
following formula:

         
X =
  Y (A-B)
 
A    

     
Where X =
  the number of Exercise Shares to be issued to the Holder
 
   
Y =
  the number of Exercise Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, that portion of the Warrant being
canceled (at the date of such calculation)
 
   
A =
  the fair market value of one Exercise Share (at the date of such calculation)

2.



--------------------------------------------------------------------------------



 



     
B =
  Exercise Price (as adjusted to the date of such calculation)

     For purposes of the above calculation, the fair market value of one
Exercise Share shall be determined by the Company’s Board of Directors in good
faith; provided, however, that in the event that this Warrant is exercised
pursuant to this Section 2.1 in connection with the Company’s initial public
offering of its Common Stock, the fair market value per share shall be the
product of (i) the per share offering price to the public of the Company’s
initial public offering, and (ii) the number of shares of Common Stock into
which each Exercise Share is convertible at the time of such exercise.
     3. Covenants of the Company.
          3.1 Covenants as to Exercise Shares. The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of the series of equity securities comprising the Exercise Shares and the
Company’s Common Stock to provide for the exercise of the rights represented by
this Warrant and the subsequent conversion of the Exercise Shares. If at any
time during the Exercise Period the number of authorized but unissued shares of
such series of the Company’s equity securities or the Company’s Common Stock
shall not be sufficient to permit exercise of this Warrant or the subsequent
conversion of the Exercise Shares, the Company will take such corporate action
as shall be necessary to increase its authorized but unissued shares of such
series of the Company’s equity securities or the Company’s Common Stock, as
appropriate, to such number of shares as shall be sufficient for such purposes.
          3.2 Notices of Record Date. In the event of any taking by the Company
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, the Company shall mail to the Holder, at least ten (10) days
prior to the date specified herein, a notice specifying the date on which any
such record is to be taken for the purpose of such dividend or distribution.
          3.3 No Impairment. The Company shall not, by amendment of its
Certificate of Incorporation or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, omission or agreement, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed by the Company
under and/or in connection with this Warrant, but shall at all times in good
faith use best efforts to assist in carrying out of all the provisions of and/or
relating to this Warrant and in taking all such action as may be necessary or
appropriate to protect Holder’s rights, preferences and privileges under and/or
in connection with this Warrant against impairment. The Holder’s rights,
preferences and privileges granted under and/or in connection with this Warrant
may not be amended, modified or waived without the Holder’s prior written
consent, and the documentation providing for such rights, preferences and
privileges will specifically provide as such.

3.



--------------------------------------------------------------------------------



 



          3.4 Registration Rights. The Company agrees that the Underlying Shares
(as defined below) shall be “registrable securities” (or terms of similar
impact) under any agreement executed by the Company as part of the Anticipated
Equity Financing, or any other agreement executed by the Company in lieu of,
and/or in addition to, the Anticipated Equity Financing, in each case, for
purposes of providing registration rights under the Act to holders of shares of
capital stock of the Company, and the Company shall ensure that any such
agreement conforms with the requirements of this Section 3.4. Such registration
rights may not be amended, modified or waived without the prior written consent
of the Holder.
     4. Representations of Holder.
          4.1 Acquisition of Warrant for Personal Account. The Holder represents
and warrants that it is acquiring the Warrant, the Exercise Shares and the
shares of Common Stock issuable upon conversion of the Exercise Shares (the
“Underlying Shares”) solely for its account for investment and not with a view
to or for sale or distribution of said Warrant, Exercise Shares or Underlying
Shares or any part thereof except in compliance with applicable federal and
state securities laws. The Holder also represents that the entire legal and
beneficial interests of the Warrant, the Exercise Shares and the Underlying
Shares the Holder is acquiring is being acquired for, and will be held for, its
account only.
          4.2 Securities Are Not Registered.
               (a) The Holder understands that the Warrant, the Exercise Shares
and the Underlying Shares have not been registered under the Securities Act of
1933, as amended (the “Act”) on the basis that no distribution or public
offering of the stock of the Company is to be effected by the Holder. The Holder
realizes that the basis for the exemption may not be present if, notwithstanding
its representations, the Holder has a present intention of acquiring the
securities for a fixed or determinable period in the future, selling (in
connection with a distribution or otherwise), granting any participation in, or
otherwise distributing the securities. The Holder has no such present intention.
               (b) The Holder recognizes that the Warrant, the Exercise Shares
and the Underlying Shares must be held indefinitely unless they are subsequently
registered under the Act or an exemption from such registration is available;
provided, however, the parties acknowledge and agree that the Company has an
obligation to register the Underlying Shares as provided in the Recapitalization
Agreement and Related Recapitalization Documents.
               (c) The Holder is aware that neither the Warrant, the Exercise
Shares nor the Underlying Shares may be sold pursuant to Rule 144 adopted under
the Act unless certain conditions are met, including, among other things, the
existence of a public market for the shares, the availability of certain current
public information about the Company, the resale following the required holding
period under Rule 144 and the number of shares being sold during any three month
period not exceeding specified limitations.
          4.3 Disposition of Warrant, Exercise Shares and Underlying Shares.
     The Holder understands and agrees that all certificates evidencing the
shares to be issued to the Holder may bear the following legend:

4.



--------------------------------------------------------------------------------



 



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
          4.4 Accredited Investor Status. The Holder is an “accredited investor”
as defined in Regulation D promulgated under the Act.
     5. Adjustment of Exercise Price and Exercise Shares.
          5.1 Changes in Securities. In the event of changes in the series of
equity securities of the Company comprising the Exercise Shares by reason of
stock dividends, splits, recapitalizations, reclassifications, combinations or
exchanges of shares, separations, reorganizations, liquidations, or the like,
the number and class of Exercise Shares available under the Warrant in the
aggregate and the Exercise Price shall be correspondingly adjusted to give the
Holder of the Warrant, on exercise for the same aggregate Exercise Price, the
total number, class, and kind of shares as the Holder would have owned had the
Warrant been exercised prior to the event and had the Holder continued to hold
such shares until after the event requiring adjustment. For purposes of this
Section 5, the “Aggregate Exercise Price” shall mean the aggregate Exercise
Price payable in connection with the exercise in full of this Warrant. The form
of this Warrant need not be changed because of any adjustment in the number of
Exercise Shares subject to this Warrant.
          5.2 Reserved.
          5.3 Dilutive Issuances. Notwithstanding any other provision of this
Warrant or other documents, if at any time prior to exercise of this Warrant,
the Company issues or sells or is deemed to have issued or sold additional
shares of Capital Stock (including, without limitation in the event that the
nominal or effective price of Capital Stock is amended after issuance), for a
nominal or effective price less than the then effective Exercise Price (a
“Dilutive Issuance”), then and in each such case, as of the opening of business
on the date of such issue or sale, the then existing Exercise Price shall be
reduced to the price at which such shares are issued or sold, or deemed to be
issued or sold, and the number of Exercise Shares shall be increased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the increased number of Warrant Shares shall be the same
as the aggregate Exercise Price payable for the Warrant Shares immediately prior
to such adjustment. For purposes of this Section 5.3, the Company will be deemed
to have issued or sold additional shares of Capital

5.



--------------------------------------------------------------------------------



 



Stock if it issues any security or instrument directly or indirectly
convertible, exercisable or exchangeable for Capital Stock, or if it promises,
undertakes, commits, agrees or enters into any letter of intent to do so
(including by reducing the nominal or effective exercise price or nominal or
effective conversion price of a security directly or indirectly exercisable,
convertible or exchangeable for Capital Stock). Notwithstanding the foregoing,
(i) no further adjustment of the Exercise Price shall be made as a result of the
actual issuance of shares of Capital Stock upon the conversion, exercise or
exchange of any such instrument or in satisfaction of any such undertaking,
commitment, agreement or letter of intent, and (ii) no adjustment of the
Exercise Price shall be made as a result of the actual issuance of any shares of
Common Stock pursuant to either (X) the exercise of those certain options to
purchase up to 35,000 shares of Common Stock at a purchase price of $0.0001 per
share that were outstanding on April 26, 2004 and held by members of the Board
of Directors of the Company; or (Y) the issuance or exercise of Warrant
No. PA1W-1.
          5.4 Certificate of Adjustments. Upon each adjustment of the Exercise
Price and/or Exercise Shares, the Company shall promptly notify the Holder in
writing and furnish the Holder with a certificate of its Chief Financial Officer
setting forth such adjustment and the facts upon which such adjustment is based.
     6. Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) to be issued upon exercise of this Warrant
shall be aggregated for purposes of determining whether the exercise would
result in the issuance of any fractional share. If, after aggregation, the
exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Holder otherwise entitled
to such fraction a sum in cash equal to the product resulting from multiplying
the then current fair market value of one Exercise Share by such fraction.
     7. Transfer of Warrant. Subject to applicable laws, this Warrant and all
rights hereunder are transferable, in whole or in part, at any time or times by
the Holder, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder. The transferee shall sign a
customary investment letter in form and substance reasonably satisfactory to the
Company.
     8. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
     9. Amendment. Any term of this Warrant may be amended or waived only with
the written consent of the Company and the Holder.
     10. Notices, etc. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given upon actual delivery to the
recipient. All communications shall be sent to the Company and to the Holder at
the addresses listed on the signature page

6.



--------------------------------------------------------------------------------



 



hereof or at such other address as the Company or Holder may designate by ten
(10) days advance written notice to the other parties hereto.
     11. Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by and construed under the laws of the State of
Delaware as applied to agreements among Delaware residents, made and to be
performed entirely within the State of Delaware without giving effect to
conflicts of laws principles.
[Signature Page Follows]

7.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has caused this Warrant to be executed by
its duly authorized officer as of the date first written above.

             
 
  Northwest Biotherapeutics, Inc.    
 
           
 
  By:        
 
         
 
           
 
  Name:         
 
         
 
           
 
  Title:        
 
         
 
           
 
  Address: 18701 120th Avenue, NE    
 
      Suite 101    
 
      Bothell, WA 98011    
 
      Fax: (425) 608-3009    

ACKNOWLEDGED AND AGREED:
Toucan Capital Fund II, L.P.

     
By:
   
 
 
 
   
Name: 
   
 
 
 
   
Title:
   
 
 
 
   
Address:
7600 Wisconsin Avenue
 
  Suite 700
 
  Bethesda, MD 20814
 
  Fax: (240) 497-4065

[Signature Page to Warrant No. A&R PW-1]





--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: Northwest Biotherapeutics, Inc.
     (1) o The undersigned hereby elects to purchase ___ shares of ___ (the
“Exercise Shares”) of Northwest Biotherapeutics, Inc. (the “Company”) pursuant
to the terms of the attached Warrant, and tenders herewith payment of the
exercise price in full, together with all applicable transfer taxes, if any.
          o The undersigned hereby elects to purchase ___ shares of ___ (the
“Exercise Shares”) of Northwest Biotherapeutics, Inc. (the “Company”) pursuant
to the terms of the net exercise provisions set forth in Section 2.1 of the
attached Warrant, and shall tender payment of all applicable transfer taxes, if
any.
     (2) Please issue a certificate or certificates representing said Exercise
Shares in the name of the undersigned or in such other name as is specified
below:
 
(Name)
 
 
(Address)
     (3) The undersigned represents that (i) the aforesaid Exercise Shares are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares
except in accordance with applicable federal and state securities laws; (ii) the
undersigned is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision regarding its investment in the Company; (iii) the
undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; (iv) the undersigned understands that Exercise
Shares issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (v) the undersigned is aware that the aforesaid
Exercise Shares may not be sold pursuant to Rule 144 adopted under the
Securities Act unless certain conditions are met and until the undersigned has
held the shares for the number of years prescribed by Rule 144, that among the
conditions for use of the Rule is the availability of current information to the
public about the Company; and (vi) the undersigned agrees not to make any
disposition of all or any part of the aforesaid shares of Exercise Shares unless
and until there is then in effect a registration statement under the Securities
Act covering such proposed disposition and such

1.



--------------------------------------------------------------------------------



 



disposition is made in accordance with said registration statement or unless
such transaction is in compliance with applicable federal and state securities
laws.

         
 
       
 
       
(Date)
  (Signature)    
 
       
 
       
 
       
 
  (Print name)    

2.



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, execute this form
and supply required information. Do not use this
form to purchase shares.)
     For Value Received, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to

     
Name:
   
 
   
 
  (Please Print)
 
   
Address:
   
 
   
 
  (Please Print)
 
    Dated: __________, 20__
 
   
Holder’s
Signature:
   
 
   
 
   
Holder’s
Address:
   
 
   

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

3.